Citation Nr: 1114356	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  08-25 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for an acquired psychiatric disorder, which he claimed as a mental condition and mental stress.  

2.  Entitlement to service connection for an acquired psychiatric disorder, including major depressive disorder, post-traumatic stress disorder (PTSD), and paranoid disorder, which he has also claimed as a mental condition, mental stress, and mental anguish.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel

INTRODUCTION

The Veteran had active duty service from January 1988 until April 1990.  

This matter originally came before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The matter has since been transferred to the jurisdiction of the RO in Montgomery, Alabama.  

When this matter was previously before the Board in September 2009, the Board denied reopening the Veteran's claim.  The Veteran appealed the Board's September 2009 decision to the United States Court of Appeals for Veterans Claims (Court), which in a February 2011 order granted the parties' joint motion for remand, vacating the Board's September 2009 decision and remanding the case for compliance with the terms of the joint motion.

Recent case law mandates that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the holding in Clemons, the Board has recharacterized the issue of service connection for an acquired psychiatric disorder, originally characterized as for a mental condition with memory loss and nervous twitching or claimed as mental stress, to the broader issue of an acquired psychiatric disorder and indicate the claimed and diagnosed psychiatric disorders of record.  The Board further notes that as the Veteran's claim is being reopened, he is not prejudiced by any recharacterization of his claimed disorder.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


[Continued on the next page]  
FINDINGS OF FACT

1. A January 1998 rating decision, which was mailed in February 1998, denied service connection for a psychiatric disorder.  

2.  The evidence associated with the claims file since the January 1998 final denial relates to an unestablished fact necessary to substantiate the claim for service connection for a psychiatric disorder.  


CONCLUSIONS OF LAW

1.  The January 1998 rating decision is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  Evidence received since the January 1998 rating decision is new and material; the claim of entitlement to service connection for a psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the claim for service connection for an acquired psychiatric disorder.  In view of the Board's decision to reopen the Veteran's claim, a discussion of VA's duties to notify and assist in regards to that claim is unnecessary.

New and Material Evidence

The Veteran seeks to reopen a previously denied claim for service connection for an acquired psychiatric disorder.  A review of the record indicates that the Veteran was previously denied service connection for an acquired psychiatric disorder in a January 1998 rating decision.  The Veteran did not file a Notice of Disagreement and the rating decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).   

The Board notes that the United States Court of Appeals for the Federal Circuit, in Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008), found that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases.  Essentially, claims based upon distinctly diagnosed diseases or injuries must be considered separate and distinct claims.  The Veteran has neither claimed nor submitted evidence of any new diagnoses for new claims.  As such, the current claim will be considered on the basis of new and material evidence and not as a separate and distinct claim.  

The RO appears to have reopened the Veteran's claim.  However, the question of whether new and material evidence has been received to reopen a claim must be addressed by the Board regardless any RO action.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A disallowed claim shall be reopened and reviewed, if new and material evidence is presented or secured with respect to the final claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

The evidence of record at the time of the January 1998 rating decision consisted of  service treatment records, including multiple Mental Health Clinic records, indicating that the Veteran had been diagnosed with alcohol dependence and no other acquired psychiatric disorders, as indicated by July and August 1989 Mental Health treatment records.  His March 1990 separation examination also found him to be psychiatrically normal, with a history of alcohol dependence.  

An April 1995 private medical record, from Dr. M.C. found that the Veteran complained of forehead pain and admitted to an injury 2 years prior.  The Veteran also admitted to "job stress."  The examiner found him to have neuritis, stress.

The Veteran was also provided a general VA examination in September 1997.  At that time, the Veteran was found to be capable of managing benefit payments in his own best interests.  The Veteran failed to report to his October 1997 VA mental examination.  

A November 1997 rating decision determined that a claim for service connection requires evidence of a current disability, evidence of incurrence or aggravation of a disease or injury in service, and evidence of a nexus, or link, between the in-service injury or disease and the current disability.  The rating decision found that the Veteran's service treatment records did not indicate any complaints of, treatment for, or diagnosis of a mental or nervous condition during service, or within one year of service.  Furthermore, his separation examination found him psychologically and neurologically normal and he failed to report for a VA examination that would have provided information regarding a psychiatric disorder.

A January 1998 rating decision similarly found that an acquired psychiatric disorder neither occurred in nor was caused by service, and found that the evidence did not show that he had a chronic condition during his active service.  

Subsequent to the January 1998 rating decision, no opinions as to the etiology of the Veteran's claimed acquired psychiatric disorder have been provided.  No medical evidence is of record finding that the Veteran has an acquired psychiatric disorder due to service.   However, whereas the Veteran previously did not have a diagnosis of an acquired psychiatric disorder, other than his alcohol dependence, the Veteran now has a current diagnosis of an acquired psychiatric disorder.

The Veteran has submitted a record from the Army Board for Correction of Military Records, which found that the evidence presented to that board did not demonstrate the existence of a probable error or injustice, such that the reason for his discharge due to alcohol rehabilitation failure should be changed to for a medical reason.  

The Veteran has also submitted new records from the National Personnel Records Center (NPRC) containing documentation surrounding his separation from service due to alcohol abuse.  Those records indicate that the Veteran was discharged due to his alcohol abuse.  

In his current attempt to reopen the claim, the Veteran has also filed additional personal statements, claiming that he was provided mental health treatment in-service.  Indeed, in his August 2008 VA Form 9, the Veteran argued that the records from the NPRC indicate that he was provided a Mental Health Evaluation, dated August 18, 1989, and that the possible existence of that August 1989 record indicated that he was treated for a psychiatric disorder in service.  However, that record is not associated with the claims file, though other mental health records are of record, including records both before and after August 18, 1989.  

The Veteran has also submitted additional VA medical records, with a waiver dated in March 2011.  The VA medical records include current diagnoses of psychiatric disorders, including for major depressive disorder and a paranoid disorder.  The Veteran previously had no evidence of a current psychiatric disorder.

The evidence submitted since the January 1998 rating decision is new, in that it was not previously of record.  The newly submitted evidence is also material.  Although none of the newly associated evidence provides any medical evidence attributing the Veteran's claimed psychiatric disorder to his active service, it does at least provide a diagnosis of a current psychiatric disorder, which was previously not of record.  The evidence received since the January 1998 rating decision thus contains credible medical evidence indicating that the Veteran has a current acquired psychiatric disorder, and is thus "material" since it does relates to an unestablished fact necessary to substantiate his service connection claim.  Accordingly, the Board finds that the claim for service connection may is reopened. 


ORDER

New and material evidence having been submitted, the Veteran's request to reopen the claim for entitlement to service connection an acquired psychiatric disorder is granted.  The appeal is granted to this extent only.  


REMAND

The Veteran contends that he developed an acquired psychiatric disorder, including major depressive disorder, PTSD, and a paranoid disorder, in service.  He has previously claimed it as a mental condition, mental stress, and mental anguish, as well as reported complaints of memory loss and/or nervous twitching.

The February 2011 Joint Motion for Remand found that the Veteran had been scheduled for mental health examinations in June, July, and August of 2008, and that a VA billing statement indicated that the Veteran presented for at least one of these schedule appointments, which was indicated by a July 22, 2008 appointment bill.  The parties of the joint motion agreed that the Veteran's claim should be remanded to VA to obtain these records.  A July 22, 2008 VA medical record and later VA medical records, the most recent from October 2009 have since been associated with the claims file, indicating that the Veteran was treated for possible psychiatric disorder(s).  The record thus indicates that the July 22, 2008 VA medical record is likely already associated with the claims file, which would make a remand for that one record moot.  However, the record now indicates that additional VA medical records might be available, as the new medical evidence indicates that the Veteran receives continuing treatment for a psychiatric disorder(s). VA must assist a claimant in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). Any VA medical records not already associated with the claims file should be obtained for review.

Additionally, the Board notes that the Veteran has claimed to have had a psychiatric disorder from service to the present and has current diagnoses of major depressive disorder and a paranoid disorder.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.
 
The Veteran is able to report symptoms, but not make causation determinations.  38 C.F.R. § 3.159; Layno v. Brown, 6 Vet. App. 465, 470 (1994); Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  As such, he is able to testify as to the claimed symptoms of a psychiatric disorder in service.

There is currently no medical evidence clearly addressing whether the Veteran currently has an acquired psychiatric disorder that developed in or is due to service.  The Board finds that a VA examination is warranted to determine whether the Veteran currently suffers from a psychiatric disorder that is etiologically related to his service.  

The Board also notes that, in his June 2008 VA medical record, the Veteran claimed that he was seeking service connection for PTSD.  As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  PTSD claims are also subject to specific notice requirements.  As such, the RO/AMC should provide notice consistent with the VCAA in regards to that claim.  

Service connection for PTSD requires a medical diagnosis of the disorder; credible supporting evidence that the claimed inservice stressful events actually occurred; and a link, as established by medical evidence, between current symptomatology and the claimed inservice stressor. See Cohen v. Brown, 10 Vet. App. 128 (1997).

The RO/AMC should also provide the Veteran the opportunity to provide stressor information and perform whatever stressor verification that might be necessary.  The Board notes that in his June 2007 claim, the Veteran reported that his mental stress began in Germany and was due to verbal attacks, having to share a room with other men, not being promoted or assigned a truck, and his alcohol abuse charge.

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC shall provide the Veteran with notice consistent with the VCAA in regards to the PTSD claim.

2.  After allowing the Veteran time to provide any information regarding his PTSD claim, the RO/AMC shall attempt to verify any of his claimed stressors.

3.  The RO/AMC shall obtain and associate with the claims file all outstanding records of treatment relating to the Veteran.  This specifically includes all VA medical records not already associated with the claims file, specifically including any records dated in July 22, 2008 that indicate treatment for a psychiatric disorder.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact shall be documented in the claims file, and the Veteran shall be informed in writing.

4.  After the requested medical records have been associated with the claims file and any stressor verification has occurred, the RO/AMC shall arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset, and etiology of any acquired psychiatric disorder found to be present.  

The claims folder shall be made available to and be reviewed by the examiner. All indicated studies shall be performed, and all findings shall be reported in detail. The examiner shall opine as to whether it is at least as likely as not (that is, at least a 50 percent or more degree of probability) that any acquired psychiatric disorder found to be present had its onset in, was aggravated by, or is otherwise related to service.  

In discussing his/her opinions, the examiner shall acknowledge the Veteran's lay statements of record relating to the onset of the Veteran's disorder, as well as the medical evidence of record, including service medical records.  The rationale for all opinions expressed shall be provided in a legible report.

5.  When the development requested has been completed, the case shall again be reviewed by the RO/AMC on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran shall be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


